DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/28/2022 has been entered.
 
Withdrawn Rejections
Any rejections made in the previous Office Action mailed on 7/1/2022 and not repeated below are hereby withdrawn due to Applicant's amendment filed on 11/28/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-15, 17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dauplay (US 2003/0143360).
	Regarding claim 12, Dauplay discloses a bamboo unit comprising at least one bamboo element, wherein the bamboo element can be produced from several bamboo parts (Figs. 4-8, parts 70), wherein the bamboo parts can be arranged next to each other in at least one plane (Figs. 4-8), and wherein the individual bamboo parts are connected to each other in at least a force- or form-locking manner (Figs. 4-5), wherein the bamboo parts are connected to each other by means of connecting means in at least a force- or form-locking manner (Figs. 4-8). wherein the connecting means are dowels (Figs. 4-5, plastic wire 74/75; paragraphs [0066-0069]).
Regarding claim 13, Dauplay discloses at least the individual bamboo parts being arranged at least parallel or uni-directionally to each other and are connected to each other or a bamboo part is formed of exactly one bamboo (Figs. 4-8, parts 70; claim 1).
	Regarding claim 14, Dauplay discloses at least the individual bamboo parts being arranged at least parallel or uni-directionally to each other and are connected to each other without adhesives (Figs. 4-5, parts 70; claim 1).
	Regarding claim 15, Dauplay discloses the bamboo parts form at least an inherently flat upper or lower side of the bamboo element (Figs. 4-8).
	Regarding claim 17, Dauplay discloses the connecting means being connected to the bamboo parts via an adhesive (Fig. 7, adhesive 51 and 55).
	Regarding claim 19, Dauplay discloses a width of the bamboo elements being formed by a height dimension of the bamboo parts (Figs. 4-8).

Regarding claim 20, Dauplay discloses a bamboo assembly (Fig. 1) comprising at least two bamboo elements (tiles), each comprising at least two bamboo parts (Figs. 4-8, parts 70), wherein the bamboo parts are arranged next to each other in a plane (Figs. 4-8), and are connected to each other in at least a force- or form-locking manner (Figs. 4-5), wherein the bamboo parts are connected to each other by means of connecting means in at least a force- or form-locking manner (Figs. 4-8). wherein the connecting means are dowels (Figs. 4-5, plastic wire 74/75; paragraphs [0066-0069]), and wherein at least two bamboo elements are arranged one above the other (Fig. 1), which can be connected to each other by at least one intermediate layer, wherein the intermediate layer is arranged on at least one bamboo element (Figs. 7-8, layer 52).
Regarding claim 21, Dauplay discloses the intermediate layer comprising wood or bamboo (paragraphs [0072-0075]).

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (CN104416637).
Zheng discloses a bamboo unit comprising at least one bamboo element (Fig. 3, see abstract), wherein the bamboo element can be produced from several bamboo parts (bamboo blocks), wherein the bamboo parts can be arranged next to each other in at least one plane (Fig. 3), and wherein the individual bamboo parts are connected to each other in at least a force- or form-locking manner (Fig. 3; claim 1), and each bamboo part is formed of exactly one bamboo comprising its silicone skin, since the bamboo is raw and has its skin (see abstract; paragraphs [0005-0008]). 

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akarsu et al. (US 2012/0015131) [hereinafter Akarsu].
	Akarsu discloses a bamboo unit (Figs. 3-14) comprising at least one bamboo element (board 10), wherein the bamboo element can be produced from several bamboo parts (segments 12, 14 and 16), wherein the bamboo parts can be arranged next to each other in at least one plane (Fig. 3), and wherein the individual bamboo parts are connected to each other in at least a force- or form-locking manner (Figs. 4A-4H), and each bamboo part is inherently formed of exactly one bamboo comprising its silicone skin, since the bamboo used in Akarsu is raw bamboo and there is no teaching of removal or stripping of its skin. 

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tao et al. (CN107511889) [hereinafter Tao].
	Tao discloses a bamboo unit (Figs. 1-3) comprising at least one bamboo element (board 4), wherein the bamboo element can be produced from several bamboo parts (parts 2), wherein the bamboo parts can be arranged next to each other in at least one plane (Fig. 1), and wherein the individual bamboo parts are connected to each other in at least a force- or form-locking manner (Fig. 1), and each bamboo part is formed of exactly one bamboo comprising its silicone skin, since the bamboo used in Tao includes its skin and there is no teaching of removal or stripping of its skin. 

Response to Arguments
Applicant’s arguments filed 11/28/2022 with respect to claims 12-15, 17 and 19-21 have been considered but are moot in view of the new ground of rejection which is presented above.
Applicant's arguments with respect to new claim 28 filed 11/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that Zheng, Akarsu and Tao do not teach or suggest the usage of bamboo parts with the bamboo skin still remaining. 
This argument is not deemed persuasive. Zheng teaches bamboo parts with the skin still remaining in order to provide a smooth surface and wear-resistance (paragraphs [0005] and [0008]; claim 1). Thus, Zheng teaches the feature of “each bamboo part formed of exactly one bamboo comprising its silicone skin”, as required by claim 28. Accordingly, claim 28 is anticipated by Zheng.
Tao also teaches bamboo parts with the skin still remaining (see abstract). Thus, Tao teaches the feature of “each bamboo part formed of exactly one bamboo comprising its silicone skin”, as required by claim 28. Accordingly, claim 28 is anticipated by Tao.
Additionally, Akarsu teaches bamboo parts with the skin still remaining, since raw bamboo is being used and it is not desirable to remove the skin (paragraphs [0005-0006]). Thus, Akarsu teaches the feature of “each bamboo part formed of exactly one bamboo comprising its silicone skin”, as required by claim 28. Accordingly, claim 28 is anticipated by Akarsu.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781